PER CURIAM.
Appellant was charged with one count of possession of cocaine. After her motion for suppression of physical evidence was denied, she entered a plea of nolo conten-dere to the charge. Although she timely seeks review of the trial court’s order denying her motion to suppress physical evidence, there is no evidence in the record that she ever reserved the right to appeal or withdrew her plea. Therefore, we are without jurisdiction to hear the matter as she has no right to direct appeal. § 924.06(3), Fla.Stat. (1989); Fla.R.App.P. 9.140(b); Robinson v. State, 373 So.2d 898 (Fla.1979); Beasley v. State, 425 So.2d 216 (Fla. 4th DCA 1983); Hall v. State, 397 So.2d 1041 (Fla. 5th DCA 1981). The appeal is dismissed.
GUNTHER and POLEN, JJ., and SHAHOOD, GEORGE A., Associate Judge, concur.